Two civil actions to recover damages for alleged wrongful deaths of intestates of plaintiffs as result of injuries sustained in fire in hotel of defendant in which they were lodging, consolidated for the purpose of trial, and tried together.
From judgment as in case of nonsuit, entered at close of their evidence, plaintiffs appeal to Supreme Court and assign error.
One member of the Court, Barnhill, J., not sitting, and the remaining six being evenly divided in opinion as to whether on the *Page 767 
record on this appeal there is any sufficient evidence of negligence on the part of defendant as alleged by plaintiffs, the judgment of Superior Court is affirmed, according to usual practice of the Court in such cases, and stands as the decision in this case — without becoming a precedent.Howard v. Coach Co., 216 N.C. 799, 4 S.E.2d 449; Pafford v.Construction Co., 218 N.C. 782, 11 S.E.2d 548; Smith v. FurnitureCo., 221 N.C. 536, 19 S.E.2d 17; Whichard v. Lipe, 223 N.C. 856,25 S.E.2d 593.
Affirmed.